—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 13, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment after fighting with a co-worker during business hours. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant engaged in disqualifying misconduct. Fighting with a co-worker, regardless of who initiates it, has been held to constitute disqualifying misconduct (see, Matter of Benton [Avon Injected Rubber & Plastics—Commissioner of *851Labor], 268 AD2d 936), especially in cases where, as here, claimant previously had been admonished to refrain from unprofessional conduct (see, Matter of Kahn [Commissioner of Labor], 249 AD2d 669). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.